Title: To George Washington from Robert R. Livingston, 22 June 1780
From: Livingston, Robert R.
To: Washington, George



Dear Sir
Trentown [N.J.] 22d June 1780

My anxiety for the supplies of the army have brought me to this place in order that I might satisfy myself as to the quantity on hand, & the means of forwarding them—Genl Nox has communicated to me your Excellencys orders on this subject—Nothing short of this would I am fully persuaded be of sufficie⟨nt⟩ force to produce the desired effect—And ⟨mutilated⟩ knowledge of them will in a great measure render the execution of them unnecessary—impressed with this Idea, I have been long labouring to bring Congress to assume the power which will enable them to call forth the resources of the States but unhappily without effect—However I hope much from their pressing & reiterated demands. What principally induced me to trouble your Excellency at this time is an apprehention which I, in common with many other gentlemen, entertain of the propriety of leaving the command at West point in the Hands of genl Howe[.] Having no personal acquaintance

with him I can have no prejudices—But the Gent. from the Southward by no means speake so favourably of him as I could wish—But in⟨depe⟩ndent of this I conceive that as he has yet had no opportunity of acquiring a military character—that Confidence which is so necessary to inspire courage especially in militia will I fear be wanting in him—I might presume so far I shd beg leave to submit it to yr Excellency whether this post might not be most safely confided to Genl Arnold whose courage is undoubted—who is the favourite of our militia, & who will agree perfectly with our Govr—Your Excellency will not consider this as designed to convey the most disreflection on Genl Howe, of whom I know nothing but by report which may very possibly be ill grounded—but if the most distant doubt remains in a matter of so much moment I conceive it should be removed—I make no other appology for the liberty I take than the motive that suggests it—Which has before now induced your Excellency to pardon an interference in matters to which I was no ⟨more⟩ competent than the present—This hasty letter is written while the express waits whom I am unwilling to detain longer than while I declare the extream respect & esteem with which I am Your Excellencys Most Obt Hum: Servt

Robt R. Livingston

